llntbt @nite! $ltatts @ourt of feltrul                                                          @[uims
                                                                                                        No. l8-982C
                                                                                             (Filed: February 28, 2019)

* * * *,* *   {.   *   *(   *   r( :*      **t***          *('1. {.   ***   r.   *   r( t(   * *,* *,t * *,t   {.   *   *
SANZAE.THOMPSON,                                                                                                        *

                                                           Plaintiff,



THE UNITED STATES,

                                                           Defendant.                                                   "
:***.* {.* *{,         *1,      {.
                                     '1.
                                           *,t **'}   r!   *   ***,t * * ** * *** * ** t ****

                                                                                                           ORDER

        Plaintiff Sanza E. Thompson, proceeding p1q se, filed a complaint in the above-captioned
case on July 9,  2018. In a notice issued that same date, the clerk ofcourt advised plaintiffthat
the court had "not received the required filing fee of$400.00" pursuant to 28 U.S.C. $_1926(a)
and Rule 77.1(c) of the Rules of the United States Court of Federal Claims ("RCFC"),' or "a
completed application to proceed in forma pauperis" in accordance with 28 U.S.C. $ 1915. The
clerk ofcourt cautioned plaintiffthat failing to pay the filing fee or to submit an application to
proceed in forma pa.upgds might result in the dismissal of the complaint.

                 plaintiff did not respond to the clerk's notice, the court issued an order on
              Because
Jantary 23,2019, directing plaintiffto pay the filing fee or submit an application to proceed in
forma pauperis by F ebruary 22,2019, and waming that failure to take such action would result in
the dismissal of plaintiff s complaint.

        As ofthe date of this order, plaintiffhas neither paid the filing fee nor filed an application
to proceed in forma pauperis. Accordingly, the court DISMISSES plaintiff s complaint
WITHOUT PREJUDICE pursuant to RCFC 4l(b).

              IT IS SO ORDERED.




               I       The court's rules can be found at httn://www.uscfc.uscourts.qov/rcfc.